Citation Nr: 9907319	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  93-13 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increase in the 30 percent evaluation 
currently assigned for the service-connected mycosis 
fungoides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from January 1946 to August 
1947 and from December 1950 to December 1953.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1991 decision by 
the RO which denied an increased rating higher than 10 
percent for the veteran's service-connected neurodermatitis 
circumscripta.  A personal hearing before the RO was 
conducted in March 1992.  The Board remanded the appeal to 
the RO for additional development in March 1995.  

By rating action in July 1995, the veteran was granted an 
increased rating to 30 percent for his service-connected 
dermatological disorder, which was recharacterized as mycosis 
fungoides.  The Board remanded the appeal to the RO in 
November 1997 to comply with the veteran's request for a 
travel Board hearing, which was conducted at the RO in August 
1998.  

Service connection was denied for a psychiatric disorder with 
recurrent duodenal ulcer and a gastrointestinal disorder, 
then characterized as esophageal hiatus (diaphragmatic 
hernia) with esophagitis, by the RO in April 1960.  The 
veteran was notified of this decision and did not appeal.  

At the hearing before the RO in March 1992, the 
representative raised the additional issues of service 
connection for a psychiatric disorder and a gastrointestinal 
disorder secondary to the service-connected dermatological 
disorder.  By rating action in February 1993, service 
connection was denied for a nonspecific stomach disorder 
secondary to the service-connected dermatological disorder; 
apparently no action was taken on the claim for secondary 
service connection for a psychiatric disorder.  The veteran 
was notified of this decision and did not appeal.  

In an Informal Hearing Presentation in March 1994, the 
representative raised the issues of secondary service 
connection for psychiatric and gastrointestinal disorders.  
These issues were referred to the RO for appropriate action 
by the Board in March 1995 and November 1997.  By rating 
action in August 1998, service connection was denied for a 
psychiatric disorder and a psychophysiologic gastrointestinal 
disorder secondary to the service-connected mycosis 
fungoides.  The veteran and his representative were notified 
of this decision by letter in August 1998.  To the knowledge 
of the undersigned, there has been no notice of disagreement 
filed with the RO to these issues.  They are, therefore, not 
before the Board for appellate review.

At the hearing before the Board in August 1998, the veteran 
raised the issues of entitlement to service connection for 
hypertension and diabetes.  These issues, which are not 
inextricably intertwined with the issue on appeal, are 
referred to the RO for appropriate action.

In a June 1995 medical opinion, a VA skin examiner noted that 
the veteran had hypertrophy of the liver as a consequence of 
mycosis fungoides.  The inferred issue of service connection 
for a liver disability as secondary to service connected 
mycosis fungoides is referred to the RO for appropriate 
action.  It is not inextricably intertwined with the current 
appeal.


REMAND

The veteran contends that his service-connected mycosis 
fungoides is more severe than is reflect by the 30 percent 
rating currently assigned.  

In reviewing the evidence of record, the undersigned notes 
that the veteran was examined by VA on a number of occasions 
during the pendency of this appeal.  However, the findings 
from those examinations did not provide sufficiently detailed 
information to evaluate the current status of the veteran's 
service-connected disorder.  Such information is pertinent 
and necessary to evaluate the veteran's claim for an 
increased rating.  Accordingly, the Board finds that the 
evidentiary record as currently constituted is inadequate and 
that further development is necessary.  

"The Board's consideration of factors which are wholly 
outside the rating criteria provided by the regulation is 
error as a matter of law."  Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992)).  Given the medical complexity of this case, 
the Board finds that the medical evidence of record is 
inadequate for purposes of this appeal, and that further 
development of the record is indicated.  See Murinscsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  

When, during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1998).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

While the undersigned regrets the delay caused by this 
REMAND, the record is inadequate for purposes of determining 
the degree of impairment of the service-connected disorder.  
Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected disorder since 1997.  
Based on his response, the RO should 
attempt to obtain copies of all such 
records from the identified treatment 
sources, as well as any VA clinical 
records not already of record, and 
associate them with the claims folder.  

2.  The veteran should be afforded a VA 
oncology examination to determine the 
severity of his service-connected mycosis 
fungoides.  The claims file must be made 
available to the examiner for review, and 
all appropriate tests should be 
undertaken.  The oncology examiner should 
specifically identify all manifestations, 
if any, of the veteran's disorder, other 
than that related to his skin, and 
indicate whether the veteran's mycosis 
fungoides is in an active form and 
whether there is any systemic 
involvement.  The examiner should note 
whether the veteran has (1) loss of 
weight, (2) chronic anemia, (3) muscular 
weakness or (4) secondary pressure 
symptoms, such as marked shortness of 
breath or swelling of the extremities, or 
(5) other evidence indicative of severe 
impairment of health attributable solely 
to mycosis fungoides.  If there is any 
systemic involvement, the examiner should 
fully describe all manifestations and the 
severity thereof.  If additional 
specialist examinations are necessary, 
these should be ordered.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  The veteran should be afforded a VA 
dermatological examination to determine 
the current severity of his service-
connected mycosis fungoides.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  All appropriate testing 
should be performed, and the examiner 
should describe her/his findings in 
detail.  The examiner should indicate 
whether there is ulceration or extensive 
exfoliation or crusting, and systemic or 
nervous manifestations, or whether any 
manifestations are exceptionally 
repugnant.  If there are any scars of the 
head, face, or neck resulting from the 
disability, they should be described in 
detail.  It should also be noted whether 
they are slightly, moderately or severely 
disfiguring or whether they are 
completely disfiguring or exceptionally 
or markedly repugnant.  While it is 
recognized that disfigurement is in the 
eyes of the beholder and the degree of 
same is a subjective assessment, the 
examiners should answer the questions 
pertaining to disfigurement or repugnancy 
based on the his/her medical experience 
and training.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's mycosis fungoides have been 
provided by the examiners.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  This 
should include consideration and 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for the scheduled 
examinations.  (A copy of the 
notification letter to appear for the 
examination should be included in the 
claims folder.)  The veteran and his 
representative should then be afforded an 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The purpose of this 
REMAND is to obtain additional information.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 2 -


